Case: 16-14556    Date Filed: 07/18/2016    Page: 1 of 49


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-14556-J
                           ________________________

IN RE: CHARLES CLAYTON,

                                                                             Petitioner.

                          __________________________

               Application for Leave to File a Second or Successive
                          Motion to Vacate, Set Aside,
                    or Correct Sentence, 28 U.S.C. § 2255(h)
                         _________________________

Before: MARTIN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

ORDER:

      Charles Clayton seeks permission to file a 28 U.S.C. § 2255 motion based

on Johnson v. United States, 135 S. Ct. 2551 (2015). Because Mr. Clayton

previously filed a § 2255 motion, his new motion must be “certified as provided in

section 2244 by a panel of the appropriate court of appeals to contain . . . a new

rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h)(2). “The

court of appeals may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing that the

application satisfies the requirements of this subsection.” Id. § 2244(b)(3)(C). Mr.
             Case: 16-14556    Date Filed: 07/18/2016   Page: 2 of 49


Clayton was sentenced in 2010 using United States Sentencing Guidelines § 4B1.1.

This court has held that Johnson does not apply to sentences that were based on

USSG § 4B1.1. See United States v. Matchett, 802 F.3d 1185, 1196 (11th Cir.

2015). Mr. Clayton has therefore not made “a prima facie showing” that his

motion will meet § 2255(h)’s requirements for second or successive § 2255

motions. 28 U.S.C. § 2244(b)(3)(D).

      APPLICATION DENIED.




                                        2
               Case: 16-14556       Date Filed: 07/18/2016       Page: 3 of 49


MARTIN, Circuit Judge, with whom JILL PRYOR, Circuit Judge, joins,
concurring in result:

       Six years ago Charles Clayton was sentenced to 30 years in prison for

possessing a kilogram of cocaine with intent to distribute. The criminal law he

violated required a sentence of at least 10 years. But beyond the statute, Mr.

Clayton faced the United States Sentencing Guidelines, which call for longer

prison sentences for defendants who had been convicted of certain crimes earlier in

their lives. Specifically, Mr. Clayton was sentenced based on a guideline that sets

a longer sentence for defendants whose earlier crime “involves conduct that

presents a serious potential risk of physical injury to another.” USSG

§ 4B1.2(a)(2). After Mr. Clayton was sentenced in 2010, the Supreme Court told

us that these identical 13 words in the Armed Career Criminal Act (ACCA) are so

vague as to violate the Due Process Clause of our Constitution. See Johnson v.

United States, __ U.S. __, 135 S. Ct. 2551 (2015).

       Since Johnson was decided, prisoners sentenced based on these words in the

Sentencing Guidelines have come into federal courts seeking the same relief

Johnson has given to prisoners sentenced based on the same words in the statute.

Every other court of appeals has either held or assumed that Johnson makes the

language in § 4B1.2(a)(2) of the Sentencing Guidelines unconstitutional. 1 Our


       1
        See United States v. Soto-Rivera, 811 F.3d 53 (1st Cir. 2016); United States v. Welch,
__ F. App’x __, 2016 WL 536656 (2d Cir. Feb. 11, 2016); United States v. Townsend, __ Fed.
                                               3
               Case: 16-14556        Date Filed: 07/18/2016      Page: 4 of 49


court alone has held otherwise. See United States v. Matchett, 802 F.3d 1185

(11th Cir. 2015). Over nine months ago Mr. Matchett asked this court to rehear his

case, but we have yet to rule on his petition for rehearing. Because no ruling has

issued on his petition and because the Supreme Court has now granted certiorari in

a case that will evaluate this court’s ruling in Matchett, 2 I will write in Mr.

Clayton’s case to highlight the problems Matchett has caused people like him since

it issued on September 21, 2015.

       While I’m at it, Mr. Clayton’s case also gives an opportunity to describe

other ways our court has limited the reach of Johnson for people who may be

serving unlawful sentences imposed in the federal courts of Alabama, Florida, and

Georgia. Generally a person who finds himself serving an illegal sentence can

seek relief by filing what is known as a § 2255 motion. Mr. Clayton filed a § 2255


Appx. __, 2015 WL 9311394 (3d Cir. Dec. 23, 2015); United States v. Frazier, 621 F. App’x 166
(4th Cir. 2015); Order, United States v. Estrada, No. 15-40264 (5th Cir. Oct. 27, 2015); United
States v. Pawlak, __ F.3d. __, 2016 WL 2802723 (6th Cir. May 13, 2016); Ramirez v. United
States, 799 F.3d 845 (7th Cir. 2015); United States v. Taylor, 803 F.3d 931 (8th Cir. 2015);
United States v. Benavides, 617 F. App’x 790 (9th Cir. 2015); United States v. Madrid, 805 F.3d
1204 (10th Cir. 2015); Order, In re Booker, No. 16-3018 (D.C. Cir. June 10, 2016).
       2
         See Beckles v. United States, No. 15-8544, 2016 WL 1029080 (U.S. June 27, 2016). In
that regard, I note that our court has expanded the ruling in Matchett. While Matchett ruled in a
case for which the inmate was sentenced under the advisory guidelines, our court relied on
Matchett to hold that prisoners can’t even make “a prima facie showing” that Johnson applies to
the pre-Booker mandatory guidelines. See In re Griffin, __ F.3d __, 2016 WL 3002293 (11th
Cir. May 25, 2016). Three of my colleagues have explained in detail “why [they] believe Griffin
is deeply flawed and wrongly decided” even if Matchett is correct. In re Sapp, No. 16-13338-J,
2016 WL 3648334, at *3 (11th Cir. July 7, 2016) (Jordan, Rosenbaum, and Jill Pryor, J.J.,
concurring). I share their view. I add that Travis Beckles was sentenced after Booker, which
means the Supreme Court’s ruling in his case might not address the mandatory guidelines issue
the Eleventh Circuit decided in Griffin.
                                                4
              Case: 16-14556    Date Filed: 07/18/2016    Page: 5 of 49


motion in 2013. The statute governing § 2255 motions, the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA), restricts a prisoner’s ability to file

more than once. Specifically, AEDPA allows a prisoner who already filed one

§ 2255 motion to file another (what the statute refers to as a “second or successive”

motion) only if he first applies for and gets permission from the court of appeals.

Mr. Clayton filed one of these applications. When courts of appeals get these

applications AEDPA directs us to “certif[y]” whether the applicant made “a prima

facie showing” that his § 2255 motion will “contain . . . a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court.” 28

U.S.C. §§ 2244(b)(3)(C), 2255(h). In the last couple of months, this court has

received hundreds of these applications from prisoners who want relief based on

the Supreme Court’s ruling in Johnson.

      In deciding these applications, we have been doing far more than what the

statute directs. The judges of this court, myself included, have been combing

through sealed records from the prisoner’s original sentence hearing and going

ahead to make a decision about whether the prisoner will win if we let him file his

§ 2255 motion in district court. We are making these decisions “without briefing

or argument from a lawyer.” In re McCall, __ F.3d __, 2016 WL 3382006, at *2

(11th Cir. June 17, 2016) (Martin, J., concurring). Most troubling of all, none of




                                          5
                Case: 16-14556       Date Filed: 07/18/2016        Page: 6 of 49


these decisions can be appealed, even if it turns out we decided wrong. See 28

U.S.C. § 2244(b)(3)(E).

                                                I.

       I first address this court’s Matchett ruling, which has had the effect of

locking prisoners into harsh sentences that I understand every other circuit to be

reexamining. Matchett affects a lot of people. In fiscal year 2014 alone, 2,269

people in this country were sentenced using USSG § 4B1.1, known as the “career

offender” guideline. 3 No matter how short a sentence the guidelines might

otherwise call for a defendant to get, if he is designated as a career offender then he

is placed in the worst class of offenders and the judge is expected to impose the

maximum sentence. See United States v. LaBonte, 520 U.S. 751, 754, 117 S. Ct.

1673, 1675 (1997) (“Pursuant to that Guideline, each defendant who qualifies for

career offender status is automatically placed in criminal history ‘Category VI,’ the

highest available under the Guidelines.”). To be clear, this drastic increase is

required by statute. See 28 U.S.C. § 994(h) (“The Commission shall assure that

the guidelines specify a sentence to a term of imprisonment at or near the

maximum term authorized for categories of defendants . . . convicted of two or

more prior felonies, each of which is . . . a crime of violence.”).

       3
         See http://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-
facts/Quick_Facts_Career_Offender_FY14.pdf. In over 90 percent of these cases, § 4B1.1
“increased the guideline range.” Id. Also, two of the top five districts for § 4B1.1 sentences are
in the Eleventh Circuit. See id. This is the latest data published by the Sentencing Commission.
                                                6
                Case: 16-14556        Date Filed: 07/18/2016       Page: 7 of 49


       The guidelines define the term “crime of violence” from 28 U.S.C. § 994(h)

in three ways, one of which uses the 13 words the Supreme Court ruled

unconstitutional in Johnson. See USSG § 4B1.2. The term “crime of violence” is

also used in several other places in the Sentencing Guidelines, so these 13 words

can trigger higher sentences by way of those provisions as well. See, e.g., id. §

2K1.3 (the guidelines section for crimes involving explosives); id. § 2K2.1 (the

section for firearm crimes, which can double a defendant’s guidelines range based

on one “crime of violence” or triple or quadruple it based on two 4); id. § 2S1.1 (the

section for laundering crimes); id. § 7B1.1 (the section for probation and

supervised release violations).

       Since 2005, the Sentencing Guidelines are no longer mandatory, meaning

that sentencing judges can now impose sentences above or below the sentence


       4
          For example, a defendant convicted of being a felon in possession of a firearm who has
two felony convictions from earlier in his life normally gets a sentencing range of 15 to 21
months. See id. § 2K2.1(a)(7). If just one of those convictions meets the definition that Johnson
said was “nearly impossible to apply consistently,” 135 S. Ct. at 2560, the range becomes 41 to
51 months. See USSG § 2K2.1(a)(4)(A). If both meet that definition, it becomes 63 to 78
months. See id. § 2K2.1(a)(2). This fourfold increase is automatic even if the earlier convictions
were themselves punished with as little as a year in state prison. See id. § 4B1.2(a).
         USSG § 2K2.1 may affect more people than the career offender guideline. The
Sentencing Commission’s most recent published data shows that “[i]n fiscal year 2014, there
were 5,498 offenders convicted under 18 U.S.C. § 922(g), accounting for 7.2% of all offenders
sentenced under the guidelines.” See http://www.ussc.gov/sites/default/files/pdf/research-and-
publications/quick-facts/Quick_Facts_Felon_in_Possession_FY14.pdf. “For each of the past
five years, more than half of offenders convicted of violating 18 U.S.C. § 922(g) were sentenced
within the [guidelines] range.” Id. And as with § 4B1.1, two of the top five districts for § 922(g)
cases are in the Eleventh Circuit. See id. And that’s just § 922(g). USSG § 2K2.1 is also used
to calculate sentences for violations of 18 U.S.C. §§ 922(a)–(p), (r)–(w), (x)(1), 923, 924(a), (b),
(e)–(i), (k)–(o), 2332g, as well as 26 U.S.C. §§ 5685, 5861(a)–(l), 5871. See USSG App. A.
                                                 7
               Case: 16-14556       Date Filed: 07/18/2016      Page: 8 of 49


called for by the guidelines. Still, experience has shown us that sentencing judges

rarely use their discretion to impose sentences up to the level called for by the

career offender penalty (§ 4B1.1) when that penalty doesn’t apply. 5 Although I am

sure he would prefer otherwise, Mr. Clayton’s case is a good example of the

enormous impact § 4B1.1 can have. Mr. Clayton received a § 4B1.1 sentence

based on a 1994 Florida conviction. Back in 1994, the Florida court punished Mr.

Clayton for this crime by giving him a sentence of probation and a $250 fine.

When Mr. Clayton was sentenced in federal court sixteen years later, this same

Florida conviction had a far more harsh effect. Without that 1994 crime, Mr.

Clayton’s sentencing range would have been 120 to 150 months in prison. But

because the 1994 conviction required that he be sentenced as a career offender, his

sentencing range became 360 months to life. The judge sentenced Mr. Clayton to

360 months.

                                              A.

       In explaining why the Supreme Court’s holding in Johnson doesn’t apply to

the guidelines, the Matchett panel looked to the Seventh Circuit’s ruling in United

States v. Tichenor, 683 F.3d 358 (7th Cir. 2012). Quoting Tichenor, the panel

said: “Since the Guidelines are merely advisory, defendants cannot rely on them to

       5
         For drug offenders like Mr. Clayton, less than 0.57% percent of defendants sentenced
without § 4B1.1 get sentences as long as the lowest end of guideline range for defendants
sentenced under § 4B1.1. See http://www.src-project.org/wp-content/uploads/2016/04/Data-
Analyses-1.pdf.
                                               8
              Case: 16-14556     Date Filed: 07/18/2016    Page: 9 of 49


communicate the sentence that the district court will impose. Defendants’ inability

to look to the Guidelines for notice underscores why . . . they cannot bring

vagueness challenges against the Guidelines.” 802 F.3d at 1194 (quoting

Tichenor, 653 F.3d at 365). But this view of the guidelines is at odds with how the

Supreme Court views them, and in any event, it is perilous to now deduce this

principle from Tichenor. A year after Tichenor was decided, the Supreme Court

applied the Ex Post Facto Clause to the Sentencing Guidelines. See Peugh v.

United States, __ U.S. __, 133 S. Ct. 2072 (2013). Like the vagueness doctrine,

the Ex Post Facto Clause imposes a constitutional requirement of “fair notice.”

Weaver v. Graham, 450 U.S. 24, 30, 101 S. Ct. 960, 965 (1981).

      Even though the guidelines are now advisory, Peugh reminded us that they

“remain the starting point for every sentencing calculation in the federal system.”

133 S. Ct. at 2083. In fact, “[18 U.S.C.] § 3553(a) explicitly directs sentencing

courts to consider the Guidelines.” Gall v. United States, 552 U.S. 38, 50 n.6, 128

S. Ct. 586, 596 n.6 (2007). So while judges can choose sentences outside what the

guidelines recommend, the Supreme Court has emphasized “the centrality of the

Guidelines in the sentencing process.” Molina-Martinez v. United States, 578 U.S.

__, __, 136 S. Ct. 1338, 1346 (2016). Molina-Martinez explained that the

guidelines are “the starting point for the district court’s decision and anchor the

court’s discretion in selecting an appropriate sentence.” Id. at 1349; see also id. at

                                           9
               Case: 16-14556       Date Filed: 07/18/2016      Page: 10 of 49


1342 (“The Sentencing Guidelines provide the framework for the tens of thousands

of federal sentencing proceedings that occur each year.”); Peugh, 133 S. Ct. at

2087 (“District courts must begin their sentencing analysis with the Guidelines . . .

and use them to calculate the sentencing range correctly; and those Guidelines will

anchor both the district court’s discretion and the appellate review process.”). 6

       The guidelines have this “anchor” effect even when judges depart from

them. “Even if the sentencing judge sees a reason to vary from the Guidelines, if

the judge uses the sentencing range as the beginning point to explain the decision

to deviate from it, then the Guidelines are in a real sense the basis for the

sentence.” Peugh, 133 S. Ct. at 2083 (quotation omitted). “In less than one-fifth

of cases since 2007 have district courts imposed above- or below-Guidelines

sentences absent a Government motion. Moreover, the Sentencing Commission’s

data indicate that when a Guidelines range moves up or down, offenders’ sentences

move with it.” Id. at 2084 (citations omitted). Indeed a vague guideline can wreak

harm on a defendant even before he is convicted of any crime. Id. at 2085

(plurality opinion) (“[A] defendant charged with an increased punishment for his

       6
          The concept of an “anchor” effect makes sense. If a judge is told a sentencing range,
her sentence is likely to be weighted toward that range no matter how far she might be permitted
to depart from it. See Timur Kuran & Cass R. Sunstein, Availability Cascades and Risk
Regulation, 51 Stan. L. Rev. 683, 705 (1999) (explaining how a number that appears early in a
decision-making process “serves as a perceptual ‘anchor’” and distorts the ultimate decision even
if the decision-maker has wide discretion); see also Stephanos Bibas & Susan Klein, The Sixth
Amendment and Criminal Sentencing, 30 Cardozo L. Rev. 775, 779 (2008) (noting that the
advisory federal guidelines “provide mental anchors, starting points that influence how judges
think about cases and where they wind up”).
                                               10
               Case: 16-14556       Date Filed: 07/18/2016       Page: 11 of 49


crime is likely to feel enhanced pressure to plead guilty. This pressure does not

disappear simply because the Guidelines range is advisory; the defendant will be

aware that the range is intended to, and usually does, exert controlling influence on

the sentence that the court will impose.” (citation omitted)). 7

       Peugh outright rejected the idea the Matchett panel relied on – that the

guidelines need not give notice because they are “purely advisory.” Id. at 2087

(majority opinion). The Court wrote: “[i]t is simply not the case that the

Sentencing Guidelines are merely a volume that the district court reads with

academic interest in the course of sentencing.” Id. Rather, the guidelines are “the

Federal Government’s authoritative view of the appropriate sentences for specific

crimes.” Id. at 2085 (plurality opinion). And they announce “the most recent

views of the agency charged by Congress with developing sentencing policy.” Id.

at 2087 (majority opinion). For these reasons the guidelines must “give fair

warning of their effect and permit individuals to rely on their meaning.” Miller v.

Florida, 482 U.S. 423, 430, 107 S. Ct. 2446, 2451 (1987) (quotation omitted)

(applying the Ex Post Facto Clause to Florida’s advisory sentencing guidelines);

see also Peugh, 133 S. Ct. at 2085 (plurality opinion) (“The [Ex Post Facto] Clause

ensures that individuals have fair warning of applicable laws.”).

       7
         Uncertainty about § 4B1.2’s meaning also distorts plea bargaining in state courts, where
“[p]leas account for nearly 95% of all [felony] convictions.” Padilla v. Kentucky, 559 U.S. 356,
372 & n.13, 130 S. Ct. 1473, 1485 & n.13 (2010). State defendants negotiating plea deals won’t
likely know how their current conviction will impact a future § 4B1.2 sentence in federal court.
                                               11
             Case: 16-14556     Date Filed: 07/18/2016    Page: 12 of 49


      Like the Ex Post Facto Clause, the vagueness doctrine must also apply to the

Sentencing Guidelines. Just as the Ex Post Facto Clause ensures “fair warning,”

the vagueness doctrine says no law can be “so vague that it fails to give ordinary

people fair notice of the conduct it punishes.” Johnson, 135 S. Ct. at 2556. The

Matchett panel said Johnson does not apply because “advisory guidelines that

inform a sentencing judge’s discretion [] cannot violate the notice requirement.”

802 F.3d at 1195. Peugh tells us the opposite. Even if Peugh doesn’t set out

exactly when the vagueness doctrine applies, it shows that the panel’s “notice is

irrelevant” argument is not enough to shield the guidelines from constitutional

scrutiny. And “notice is irrelevant” is the best defense the panel gave for its ruling.

      The panel’s idea that notice is irrelevant for the Sentencing Guidelines

seems to be based on its misreading of Irizarry v. United States, 553 U.S. 708, 128

S. Ct. 2198 (2008). Irizarry held that Rule 32 of the Federal Rules of Criminal

Procedure does not require a judge to say in advance of the sentence hearing what

sentence she may impose. Id. at 709, 128 S. Ct. at 2200. In contrast, neither

Peugh nor Johnson has anything to do with what a judge must say in any single

case. Peugh and Johnson tackle the larger question of what notice is due the entire

public about what punishment can be expected for a given offense. This notice is

required from the “sentencing process long before the district court imposes the

sentence.” Molina-Martinez, 136 S. Ct. at 1342. That’s why Peugh says that the

                                          12
             Case: 16-14556     Date Filed: 07/18/2016    Page: 13 of 49


Guidelines must give notice of what conduct the courts will punish, even if a

particular judge is not required to give advance warning about how she will use her

discretion in a given case.

      The Matchett opinion ignores these lessons from Peugh and Molina-

Martinez. Worse, the Matchett panel relied on precedent those cases abrogated.

For example, the panel purported to “join” the Sixth Circuit “insofar as we reject

Matchett’s argument that advisory guidelines can be unconstitutionally vague.”

802 F.3d at 1196. As it happens, the Sixth Circuit has itself considered this same

argument and held “that the rationale of Johnson applies equally to the residual

clause of the Guidelines.” United States v. Pawlak, __ F.3d. __, 2016 WL

2802723 at *8 (6th Cir. May 13, 2016). The Matchett panel also twice quoted

from United States v. Wivell, 893 F.2d 156 (8th Cir. 1990). The Eighth Circuit has

recognized that “[t]he reasoning in Wivell that the guidelines cannot be

unconstitutionally vague because they do not proscribe conduct is doubtful after

Johnson.” United States v. Taylor, 803 F.3d 931, 933 (8th Cir. 2015) (per curiam).

And the Seventh Circuit, whose Tichenor opinion the Matchett panel quoted four

times, has “proceed[ed] on the assumption that the Supreme Court’s reasoning [in

Johnson] applies to section 4B1.2.” Ramirez v. United States, 799 F.3d 845, 856

(7th Cir. 2015). Of the other courts cited by the panel, this leaves only the Fifth




                                          13
             Case: 16-14556     Date Filed: 07/18/2016   Page: 14 of 49


Circuit, which has also vacated § 4B1.2 sentences because of Johnson. See infra

n.1. The Eleventh Circuit is all alone on this.

                                          B.

      The Matchett panel got the Sentencing Guidelines wrong in this way. It got

the vagueness doctrine wrong as well. It said “[t]he vagueness doctrine applies

only to laws that prohibit conduct and fix punishments.” 802 F.3d at 1189. I say

federal policy that causes certain conduct to be punished by more years in jail

“prohibit[s] conduct and fix[es] punishments.” But even if I am wrong on this, we

know that the Supreme Court has long applied the vagueness doctrine to all kinds

of things that don’t “prohibit conduct and fix punishments.” For example, a half

century ago Giaccio v. State of Pennsylvania, 382 U.S. 399, 86 S. Ct. 518 (1966),

held unconstitutionally vague a statute that allowed juries to make acquitted

defendants pay court costs “without any legally fixed standards.” Id. at 403, 86

S. Ct. at 521. The Supreme Court distinguished the statute, which after all applied

only to those acquitted, from laws that “impose[] forfeitures, punishments or

judgments for costs.” Id. at 404, at 86 S Ct. at 522. This Pennsylvania statute

neither prohibited conduct nor fixed punishment, but it was nonetheless

unconstitutionally vague.

      The panel’s reasoning also defies Johnson itself. Johnson reminded us of

two ways in which vague laws can violate the Fifth Amendment’s guarantee of due

                                         14
               Case: 16-14556        Date Filed: 07/18/2016        Page: 15 of 49


process of law: “Our cases establish that the Government violates this guarantee by

taking away someone’s life, liberty, or property under a criminal law so vague that

it fails to give ordinary people fair notice of the conduct it punishes, or so

standardless that it invites arbitrary enforcement.” 135 S. Ct. at 2556. The

Supreme Court then held that the 13 words of ACCA’s “residual clause” were

unlawful in both these ways: “We are convinced that the indeterminacy of the

wide-ranging inquiry required by the residual clause both denies fair notice to

defendants and invites arbitrary enforcement by judges.” Id. at 2557.

       The Matchett panel gave no heed to these admonitions against “arbitrary

enforcement.” Zero. Instead, the panel addressed only Johnson’s “notice”

rationale, without ever mentioning the Court’s concern about “arbitrary

enforcement by judges.” This matters because we have been instructed that the

“arbitrary enforcement” concern is “the more important aspect of vagueness

doctrine.” Kolendar v. Lawson, 461 U.S. 352, 358, 103 S. Ct. 1855, 1858 (1983).

Perhaps reflecting this lesson, every time Johnson told us why the residual clause

is not lawful, it underscored the problem that the vague language of the clause led

different judges to give similarly situated defendants widely varying sentences. 8


       8
          See, e.g., 135 S. Ct. at 2558 (“[T]his Court’s repeated attempts and repeated failures to
craft a principled and objective standard out of the residual clause confirm its hopeless
indeterminacy.”); id. at 2559–60 (“This Court is not the only one that has had trouble making
sense of the residual clause. The clause has created numerous splits among the lower federal
courts, where it has proved nearly impossible to apply consistently.” (quotation omitted)); id. at
2560 (“Nine years’ experience trying to derive meaning from the residual clause convinces us
                                                15
               Case: 16-14556       Date Filed: 07/18/2016       Page: 16 of 49


But again, the panel made no effort to address this concern about arbitrariness,

which the Supreme Court told us is “the more important aspect of vagueness

doctrine.”

       If the panel had been willing to evaluate how the residual clause in the

Sentencing Guidelines leads to “arbitrary enforcement by judges,” then the case

would have easily resolved in Mr. Matchett’s favor. The Supreme Court has told

us that overly vague laws violate our Constitution because they “delegate[] basic

policy matters to policemen, judges, and juries for resolution on an ad hoc and

subjective basis, with the attendant dangers of arbitrary and discriminatory

application.” Grayned v. City of Rockford, 408 U.S. 104, 108–09, 92 S. Ct. 2294,

2299 (1972). Or as Johnson put it, “the indeterminacy of the wide-ranging inquiry

required by the residual clause” makes the clause unconstitutional because it

“invites arbitrary enforcement by judges.” 135 S. Ct. at 2557.

       The risks of “discriminatory application” and “arbitrary enforcement” here

should be obvious. Two judges who are sentencing defendants with identical

records can arrive at different sentences based on each judge’s personal sense of

what seems like a crime of violence. Judges will certainly try to apply pre-Johnson




that we have embarked upon a failed enterprise.”); id. at 2562 (“[T]he experience of the federal
courts leaves no doubt about the unavoidable uncertainty and arbitrariness of adjudication under
the residual clause.”); id. at 2563 (“Decisions under the residual clause have proved to be
anything but evenhanded, predictable, or consistent.”).
                                               16
               Case: 16-14556        Date Filed: 07/18/2016       Page: 17 of 49


residual clause opinions correctly when sentencing a person under USSG § 4B1.2. 9

But Justice Scalia once said that he worried that, in the end, judges will have little

choice but to “simply throw the opinions into the air in frustration, and give free

rein to their own feelings as to what offenses should be considered crimes of

violence.” Derby v. United States, 131 S. Ct. 2858, 2859 (2011) (Scalia, J.,

dissenting from denial of certiorari). Of course we expect that judges will not act

so ignobly. But “the due process protection against vague regulations does not

leave the public at the mercy of noblesse oblige.” FCC v. Fox Television Stations,

Inc., __ U.S. __, __, 132 S. Ct. 2307, 2318 (2012) (quotation omitted). Instead it

bans any regulation that is “so standardless that it authorizes or encourages

seriously discriminatory enforcement.” United States v. Williams, 553 U.S. 285,

304, 128 S. Ct. 1830, 1845 (2008).

                                                C.

       Also worrisome, the Matchett panel opinion forces this court and all courts

sentencing human beings within the Eleventh Circuit to continue to apply and even

add to the body of law that Johnson discredited. The panel recognizes that Johnson

“abrogated the previous decisions of the Supreme Court interpreting the residual

clause.” 802 F.3d at 1195. But the panel nevertheless instructs courts that they

       9
          As detailed in the next section, even though these cases were overruled by Johnson,
courts in the Eleventh Circuit are required to keep applying them. See Matchett, 802 F.3d at
1195–96 (“[S]entencing courts interpreting the residual clause of the guidelines must still adhere
to the reasoning of cases interpreting the nearly identical language in [ACCA].).
                                                17
               Case: 16-14556       Date Filed: 07/18/2016      Page: 18 of 49


“must still adhere to the reasoning of [these] cases” when interpreting § 4B1.2. Id.

at 1195–96. Our court will thus continue to apply cases the Supreme Court derided

as “anything but evenhanded, predictable, or consistent.” Johnson, 135 S. Ct. at

2563. Indeed Johnson referenced several § 4B1.2 cases to illustrate how the

residual clause “produces more unpredictability and arbitrariness than the Due

Process Clause tolerates.” 135 S. Ct. at 2558. The Supreme Court even gave this

court an unwanted tip of the hat, when it cited one of our § 4B1.2 opinions to

declare that “[t]his Court is not the only one that has had trouble making sense of

the residual clause.” Id. at 2559–60 (quotation omitted) (citing United States v.

Whitson, 597 F.3d 1218 (11th Cir. 2010)). By my reading, the Supreme Court

treated the problem with the residual clause in the statute as identical to the

problem with the residual clause in the Sentencing Guidelines. 10

       Related to that point, the panel warned that applying the vagueness doctrine

“would upend our sentencing regime” since “many [guidelines] provisions could

be described as vague.” Id. at 1196. But the sky is not really falling. Johnson

does not invalidate everything that “could be described as vague.” The Court

singled out a far more distinct problem: laws that require judges to apply overly


       10
          Up until Matchett, this court also recognized that the two “residual clauses are
identical” and treated them that way. United States v. Alexander, 609 F.3d 1250, 1253 (11th Cir.
2010). Most notably, we did so on the flip side of the exact issue decided in Matchett. See
United States v. Chitwood, 676 F.3d 971, 978 n.3 (11th Cir. 2012) (noting that the Supreme
Court’s rejection of a vagueness challenge to ACCA’s residual clause “appears to foreclose” a
vagueness challenge to § 4B1.2’s residual clause).
                                              18
              Case: 16-14556       Date Filed: 07/18/2016       Page: 19 of 49


vague standards “to a judicially imagined ‘ordinary case’ of a crime, not to real-

world facts.” 135 S. Ct. at 2557; see also id. at 2558 (“It is one thing to apply an

imprecise “serious potential risk” standard to real-world facts; it is quite another to

apply it to a judge-imagined abstraction.”). In contrast, the guidelines base

punishment almost exclusively on a defendant’s actual conduct. 11 Consider the

two provisions that the Matchett panel warned could next be deemed vague. See

802 F.3d at 1196. The first asks if the defendant used “sophisticated means” in

committing the actual crime. USSG § 2B1.1(b)(10). The other asks if she played

a “minor” role in the actual crime. Id. § 3B1.2(b). Johnson expressly condones

standards that assess actual conduct in this way. See 135 S. Ct. at 2561 (“[W]e do

not doubt the constitutionality of laws that call for the application of a qualitative

standard such as ‘substantial risk’ to real-world conduct.”). I sincerely doubt that

resentencing Mr. Matchett and others like him will “upend our sentencing regime.”

Every other circuit has applied Johnson to the guidelines without any apparent

trouble.




       11
          See United States v. Booker, 543 U.S. 220, 250, 125 S. Ct. 738, 759 (2005) (remedial
opinion for the Court by Breyer, J.) (“Congress’ basic statutory goal—a system that diminishes
sentencing disparity—depends for its success upon judicial efforts to determine, and to base
punishment upon, the real conduct that underlies the crime of conviction.”). For more on the
“real conduct” focus of the Sentencing Guidelines, see Stephen Breyer, The Federal Sentencing
Guidelines and the Key Compromises Upon Which They Rest, 17 Hofstra L. Rev. 1, 12 (1988).
                                              19
             Case: 16-14556     Date Filed: 07/18/2016    Page: 20 of 49


                                          II.

       The Matchett opinion is only one of many ways the Eleventh Circuit has

uniquely “limited Johnson’s reach.” McCall, 2016 WL 3382006, at *2 (Martin, J.,

concurring). Today marks three months since the Supreme Court’s April 18

decision in Welch v. United States, __ U.S. __, 136 S. Ct. 1257 (2016). In those

three months, the Eleventh Circuit has ruled on over 1,159 applications for

permission to file a successive § 2255 motion based on Johnson. These cases

typically come to us as “nothing more than a form filled out by a prisoner.”

McCall, 2016 WL 3382006, at *2 (Martin, J., concurring). Because we have so

little to go on, “our court has been calling up each prisoner’s record” to decide, as

though we ourselves are resentencing the prisoner, whether his record would

qualify him for an ACCA sentence based on the parts of the statute that Johnson

left intact. Id. Having been a part of this process, I can now count at least five

ways that this “massive effort to decide the merits of hundreds of habeas cases

within 30 days each, all over a span of just a few weeks . . . sets our court apart.”

Id. at *3.

       First, “[w]e were in the minority of courts that, from the beginning, said

prisoners could not benefit from Johnson if they had already filed an earlier § 2255

motion.” Id. That ruling “denied the application of Johnson to potentially

hundreds of people based on pro se pleadings and without oral argument or

                                          20
               Case: 16-14556       Date Filed: 07/18/2016       Page: 21 of 49


briefing.” In re Franks, 815 F.3d 1281, 1289 (11th Cir. 2016) (Martin, J.,

dissenting). The government (who, after all, jailed these prisoners in the first

place) disagreed with our ruling and “respectfully urge[d] the Court to convene en

banc to decide this important issue.” Id. at 1289 n.1.

       Second, even after the Welch decision (remarkably issued only nineteen

days after the case was argued) abrogated our precedent, prisoners faced another

obstacle. Only two months remained until the one-year limitations period for

making Johnson claims ran out. In the Eleventh Circuit, over a hundred prisoners

tried to file Johnson applications before the Supreme Court decided Welch, most of

them in the three months between the Welch certiorari grant and the day Welch

was decided. See In re Robinson, __ F.3d __, 2016 WL 1583616, at *2–*5 (11th

Cir. Apr. 19, 2016) (Martin, J., concurring) (listing 110 cases and dates). But

“unlike all other circuits, the Eleventh Circuit refused to stay applications for

successive § 2255 motions pending Welch.” 12 A month before the Welch decision,

the full Eleventh Circuit refused to vacate the case that Welch eventually

abrogated. See In re Rivero, No. 15-13089 (Mar. 16, 2016). A few days later, the

full court also vacated a panel opinion that allowed the court to stay Johnson

applications “until the Supreme Court decides Welch.” In re Johnson, 810 F.3d


       12
         Brief of the Federal Public and Community Defenders and the National Association of
Federal Defenders as Amici Curiae in Support of Petitioner, at 4 n.3, Jones v. United States, No.
15-8629 (U.S. April 21, 2016). I have not verified this claim, but I see no reason to doubt it.
                                               21
               Case: 16-14556        Date Filed: 07/18/2016        Page: 22 of 49


1247, 1253 (11th Cir. 2016). If either of those votes had gone the other way,

hundreds of prisoners would have had more time to file their cases, and the judges

of this court would have had more time to evaluate them. Instead, inmates had to

re-file their applications, and this court had to decide the same cases again, this

time in a crush of hundreds of new Johnson cases. Other courts took steps to avoid

this problem.


       Third, “I am aware of no order from another court of appeals that combs

through an applicant’s presentence investigation report to decide the merits of his

yet-unfiled motion without ever hearing from a lawyer.” McCall, 2016 WL

3382006, at *3 n.7 (Martin, J., concurring). A court of appeals is simply not

equipped to construct a new basis for a prisoner’s old sentence in this way. At the

district court sentence hearing, unlike the pure paper review we are doing here,

defense lawyers can point out factual errors in the PSI and otherwise educate the

court about why the recommendations in the PSI might not be appropriate. None

of that protection exists when prisoners apply to our court for permission to go to

the district court to have their sentences reexamined. 13 Also, when deciding these



       13
           Prisoners filing applications in our court are confined to a short application form. This
form, which can be seen at http://goo.gl/auE5HQ, does not allow applicants to recreate for us
what facts were ultimately found by the sentencing judge, or what legal decisions the judge
made. Instead, it gives prisoners exactly two lines to “[s]tate concisely every ground on which
you now claim that you are being held unlawfully.” And it warns: “Do not submit separate
petitions, motions, briefs, arguments, etc.”
                                                22
               Case: 16-14556        Date Filed: 07/18/2016       Page: 23 of 49


cases, our court has over and over again failed to apply the Supreme Court’s

current interpretation of ACCA. 14 This appears to set us apart from our peers too.

       Fourth, as far as I know, ours is the only court to force a decision on every

one of these cases within 30 days of filing. We do this based on 28 U.S.C.

§ 2244(b)(3)(D), which says: “The court of appeals shall grant or deny the

authorization to file a second or successive application not later than 30 days after

the filing of the motion.” Of course we never take lightly the word “shall” in a

statute. But others who have considered this statute have concluded that “failure to

comply with the thirty-day provision does not deprive this Court of the power to

grant or deny a motion under § 2244(b)(3)(A)” because “the provision is hortatory

or advisory rather than mandatory.” In re Siggers, 132 F.3d 333, 336 (6th Cir.


       14
          This idea can be illustrated by this court’s treatment of the Supreme Court’s 2013
ruling in Descamps, which explained the proper method for evaluating a person’s prior
convictions. This is, of course, the question that comes up for people whose sentences violate
Johnson. But in rushing to rule on so many of these cases in such a short period, this court has
been erratic about whether and when Descamps applies in this context. The court’s first
published opinion on this issue held that Descamps did not apply to a Johnson claim because the
sentencing judge had cited the Taylor case when imposing sentence. See In re Thomas, __ F.3d
__, 2016 WL 3000325, at *2 (11th Cir. May 25, 2016). Weeks later another panel held that
Descamps does apply when we can’t tell which ACCA definition the sentencing judge had in
mind (two ACCA definitions are just halves of one statutory subsection, so judges most often
made no distinction). See In re Adams, __ F.3d __, 2016 WL 3269704, at *3 (11th Cir. June 15,
2016). Later that afternoon a third panel ruled that “Descamps cannot serve as a basis” for any
Johnson claim. See In re Hires, __ F.3d __, 2744, 2016 WL 3342668, at *5 (11th Cir. June 15,
2016). Two days later, a fourth panel tried to reconcile the “tension” in these cases. Rogers,
2016 WL 3362057, at *2 n.6. That same day another panel held that we can ignore Descamps
even for prisoners sentenced after Descamps. See In re Cook, No. 16-12745 (11th Cir. June 17,
2016) (unpublished). Thomas, Adams, Hires, and Rogers are all published opinions, which
means they set binding precedent. All of this precedent was established in a very short time
period without any of the deliberation or adversarial presentation that goes into a normal appeal,
and I’m afraid it shows.
                                               23
             Case: 16-14556     Date Filed: 07/18/2016   Page: 24 of 49


1997); see also In re Johnson, 810 F.3d 1247, 1249 (11th Cir. 2016) (“This Court

has never decided if this 30-day timeframe is mandatory. All seven of the Courts

of Appeals that have decided this question in a published opinion have said it is

not.”). The Ninth Circuit recently observed about its experience deciding Johnson

applications: “Given the large volume of second or successive applications our

court must process each month, it frequently takes us longer—sometimes much

longer—than 30 days to rule.” Orona v. United States, __ F.3d __, 2016 WL

3435692, at *2 (9th Cir. June 22, 2016). I can’t help but think that if this court had

taken the approach taken by others, our work on these cases would be both less

frantic and more accurate.

      Fifth, another panel of this court recently held that “the federal habeas

statute requires us to dismiss a claim that has been presented in a prior application”

to file a § 2255 motion. In re Baptiste, __ F.3d __, __, 2016 WL 3752118, at *2

(11th Cir. July 13, 2016). Baptiste was construing another provision of AEDPA,

that is 28 U.S.C. § 2244(b)(1), which says any “claim presented in a second or

successive habeas corpus application under section 2254 that was presented in a

prior application shall be dismissed.” Of course, the § 2255 motions that I am

talking about in this dissent are filed by federal prisoners. § 2255 motions are

certainly not brought “under section 2254,” which governs petitions filed by state

prisoners. But the Baptiste panel ruled that even though § 2244(b)(1) does not

                                          24
               Case: 16-14556       Date Filed: 07/18/2016       Page: 25 of 49


mention § 2255 motions, it applies to them anyway, since “it would be odd [] if

Congress had intended to allow federal prisoners” to do something state prisoners

can’t do. Id. 15 The panel thus held that the court must deny “leave to file a second

or successive § 2255 motion presenting the same claims we have already rejected

on their merits in a previous application.” Id. We have, of course, yet to see the

full effect of Baptiste, but I hope it doesn’t work to bar relief for prisoners who ask

us to look at their case again if we got it dead wrong the first time.

       On the topic of this court’s singular approach, I add one more observation.

Last month the Supreme Court granted certiorari in the case of a Texas prisoner

named Duane Buck. See Buck v. Stephens, No. 15-8049, __ S. Ct. __, 2016 WL

531661 (U.S. June 6, 2016). The Court took the case even though the lower court

ruled that Mr. Buck’s appeal was so meritless that he couldn’t even file it. Mr.

Buck’s petition for certiorari asked: “did the United States Court of Appeals for the

Fifth Circuit impose an improper and unduly burdensome Certificate of

Appealability (COA) standard?” Our treatment of applications for successive

§ 2255 motions may be even more troubling than the issue raised in Buck. Unlike


       15
          There is nothing “odd” at all about giving different review to prisoners who are
contesting convictions imposed by states in state courts compared to prisoners challenging
sentences we ourselves imposed in federal court. Comity requires the federal government to
respect and defer to the processes put in place by state governments as well as the judgments of
their courts. And anyway, state courts are able to fix their own mistakes. Federal courts
imposed the sentences of prisoners in federal prisons, so those prisoners must look to us to fix
our mistakes. Congress has long developed different standards for people challenging sentences
imposed by state courts than for those challenging sentences imposed in federal court.
                                               25
               Case: 16-14556        Date Filed: 07/18/2016        Page: 26 of 49


for the denial of a COA, AEDPA provides that “denial of an authorization . . . to

file a second or successive application shall not be appealable and shall not be the

subject of a petition for rehearing or for a writ of certiorari.” 28 U.S.C.

§ 2244(b)(3)(E). This means no motion for reconsideration, no motion for en banc

review, no appeal, and no petition for certiorari. The decisions we make in these

cases are therefore, as a practical matter, not reviewable. 16

       A month after AEDPA became law, the Supreme Court held that these “new

restrictions on successive petitions . . . do not amount to a ‘suspension’ of the

writ.” Felker v. Turpin, 518 U.S. 651, 664, 116 S. Ct. 2333, 2340 (1996). Three

Justices filed a concurrence warning that “the question whether the statute

exceeded Congress’s Exceptions Clause power” might need to be revisited “if the

courts of appeals adopted divergent interpretations of the gatekeeper standard.” Id.

at 667, 116 S. Ct. at 2342 (Souter, J., concurring). I hope someone better equipped

       16
           This problem isn’t limited to Johnson claims. Our court recently denied a Johnson
application based on the “concurrent sentence doctrine,” which treats an illegal sentence as
“harmless” if a prisoner is serving another sentence that is just as long as the illegal one. In re
Williams, __ F.3d __, 2016 WL 3460899, at *5 (11th Cir. June 24, 2016). The Supreme Court
has long warned that this doctrine is nothing more than a “rule of judicial convenience.” Benton
v. Maryland, 395 U.S. 784, 791, 89 S. Ct. 2056, 2061 (1969). And our court had never before
“applied harmless error or the concurrent sentence doctrine in the context of an application to file
a second or successive § 2255 motion.” Williams, 2016 WL 3460899, at *5. Without any
briefing or advocacy on the question, Williams held that this doctrine barred a prisoner from
even filing his § 2255 motion. Days later, a split panel used Williams to deny a pro se
application for permission to file a § 2255 motion based on Miller v. Alabama, 567 U.S. __, 132
S. Ct. 2455 (2012). See In re Hernandez-Miranda, No. 16-12893 (11th Cir. June 28, 2016)
(unpublished). Mr. Hernandez-Miranda was “a juvenile when he joined a conspiracy for which
he was later sentenced to life without parole.” Id. at 13 (Martin, J., dissenting). Because of the
restrictions on review of our rulings in this context, the panel’s order was the beginning and end
of Mr. Hernandez-Miranda’s Eighth Amendment claim.
                                                26
             Case: 16-14556    Date Filed: 07/18/2016   Page: 27 of 49


than me will take this opportunity to look at whether the divergent views taken by

this court require reexamination of this question asked by these Justices so soon

after AEDPA was enacted. Twenty years later, I worry that our court’s harsh view

of our § 2244(b) gatekeeping role brings us perilously close to a suspension of the

writ.




                                         27
             Case: 16-14556    Date Filed: 07/18/2016   Page: 28 of 49


ROSENBAUM, Circuit Judge, with whom JILL PRYOR, Circuit Judge, joins,
concurring:

      Imagine a sentencing guideline that read, “A defendant is a career offender if

‘[p]uddles do not ask for why not? It is cheese! Breath and wind. It is cheese.’”

Boston Legal, “Word Salad Days” (2006), http://www.imdb.com/title/tt0770843

/quotes (last visited Apr. 28, 2016). Now imagine that based on the Guidelines

range that that indecipherable language required, a district court sentenced a

defendant to twice as much time as it otherwise would have. How could the

sentencing court know that the guideline applied? How could the reviewing court

know that the correct Guidelines calculation included an enhancement under that

guideline?   Surely doubling a defendant’s sentence based on nonsense would

violate due process. But in United States v. Matchett, 802 F.3d 1185 (11th Cir.

2015), we allowed defendants to continue to be sentenced to much more severe

sentences than they would otherwise receive, based on the residual clause of the

career-offender guideline, a guideline that the Supreme Court has found hardly

more scrutable than the hypothetical one above.

      No doubt criminal defendants do not have a due-process right to a sentence

within a particular Sentencing Guidelines range. But Congress can, and essentially

has, required courts to begin the sentencing process by correctly calculating the

Guidelines range. The question here is whether, when the Supreme Court strikes

language from a statute because it is unconstitutionally vague language and that
                                        28
             Case: 16-14556    Date Filed: 07/18/2016   Page: 29 of 49


same language also appears in a guideline, we are constitutionally able to continue

to apply that language in the sentencing process that Congress has mandated. The

answer, unlike the challenged part of the career-offender guideline, is clear: we are

not.

       I concur in all but Section I.A of Judge Martin’s well-reasoned concurrence.

I agree that the Supreme Court’s decision in Johnson v. United States, 576 U.S. __,

135 S. Ct. 2551 (2015), holding the Armed Career Criminal Act’s (“ACCA”)

residual clause unconstitutionally vague renders the exact same language in the

Sentencing Guidelines unconstitutional as well.

                                         I.

       In Matchett, 802 F.3d 1185, the panel reached the opposite conclusion

because it held that the vagueness doctrine does not apply to the Sentencing

Guidelines. 802 F.3d at 1193-95. To reach that result, the panel first described the

vagueness doctrine as “rest[ing] on [a] lack of notice.”      Id. at 1194 (quoting

Maynard v. Cartwright, 486 U.S. 356, 361, 108 S. Ct. 1853, 1857 (1988)). Then,

the panel construed Irizarry v. United States, 553 U.S. 708, 128 S. Ct. 2198 (2008),

as precluding due-process challenges to, essentially, anything having to do with

sentencing under the Guidelines, based on the Supreme Court’s remark that that

“[a]ny expectation subject to due process protection . . . that a criminal defendant

would receive a sentence within the presumptively applicable Guidelines range did

                                         29
            Case: 16-14556    Date Filed: 07/18/2016   Page: 30 of 49


not survive our decision in United States v. Booker, 543 U.S. 220, 125 S. Ct. 738,

160 L. Ed. 2d 621 (2005), which invalidated the mandatory features of the

Guidelines.” Matchett, 802 F.3d at 1194 (quoting Irizarry, 553 U.S. at 713, 128 S.

Ct. at 2202). Finally, the panel quoted the Eighth Circuit’s decision in United

States v. Wivell, 893 F.2d 156, 160 (8th Cir. 1990), for the proposition that

“[b]ecause there is no constitutional right to sentencing guidelines . . . the

limitations the Guidelines place on a judge’s discretion cannot violate a

defendant’s right to due process by reason of being vague.” Matchett, 802 F.3d at

1194-95 (quoting Wivell, 893 F.2d at 160).

                                       A.

      The problem with the first part of the panel’s analysis—that the vagueness

doctrine “rest[s] on [a] lack of notice”—is that it is incomplete. The vagueness

doctrine also protects against arbitrary enforcement by judges. Indeed, in Johnson

itself the Supreme Court held that the ACCA equivalent of the 13 words at issue

here violated due process because it “both denies fair notice to defendants and

invites arbitrary enforcement by judges.” Johnson, 135 S. Ct. at 2557 (emphasis

added).

                                       B.

      As for the second part of the panel’s analysis—that Irizarry precludes due-

process challenges to all forms of sentencing error under the Guidelines—I

                                       30
             Case: 16-14556      Date Filed: 07/18/2016   Page: 31 of 49


respectfully disagree. In Irizarry, under the advisory Guidelines, a defendant was

sentenced above the correctly calculated Guidelines range. 553 U.S. at 712, 128 S.

Ct. at 2201. He asserted that his due-process rights had been violated because the

sentencing court varied upwards from the Guidelines range without providing him

with prior notice. See id. The Supreme Court rejected his argument, explaining

that under the advisory Guidelines, “neither the Government nor the defendant

may place the same degree of reliance on the type of ‘expectancy’ [of a given

sentence] that gave rise to a special need for notice [when the Guidelines were

mandatory and the sentencing court departed from them].” Id. 553 U.S. at 713-14,

128 S. Ct at 2202.

      Put simply, Irizarry stands for only the proposition that a defendant has no

due-process interest in receiving a sentence within the Guidelines range. But

Irizarry says nothing about whether a defendant has a due-process right to a correct

and fair sentencing process under the Sentencing Guidelines.          And while the

Supreme Court has not expressly spoken to such a right, the Court’s recent

decisions strongly indicate that the right exists.

      For starters, in Molina-Martinez v. United States, 578 U.S. ___, 136 S. Ct.

1338 (2016), the Supreme Court recently explained that a district court that

“improperly calculat[es]” a defendant’s Guidelines range makes a “significant

procedural error,” id. at 1346 (quoting Gall v. United States, 552 U.S. 38, 51, 128

                                           31
               Case: 16-14556       Date Filed: 07/18/2016       Page: 32 of 49


S. Ct. 586, 597 (2007)) (quotation marks omitted)—so “particularly serious,” id.,

in fact, that the error generally qualifies in its own right as having “affected the

defendant’s substantial rights.” Id.1

       And that is not surprising, given that the Supreme Court has established that

a correct and fair sentencing process necessarily begins with the correct calculation

of the Guidelines range. Gall v. United States, 552 U.S. 38, 50 & n.6, 128 S. Ct.

586, 596 & n.6 (2007). Indeed, the Supreme Court has instructed that under 18

U.S.C. § 3553(a), “district courts must begin their analysis with the Guidelines and

remain cognizant of them throughout the sentencing process.” Id. at 50 n.6, 128 S.

Ct. at 596 n.6 (emphasis added); see Peugh v. United States, 569 U.S. __, 133 S.

Ct. 2072, 2083 (2013) (same). The correct Guidelines calculation “anchor[s] both

the district court’s [sentencing] discretion and the appellate review process.”

Peugh, 133 S. Ct. at 2087.

       In other words, the Supreme Court has acknowledged that Congress has

effectively legislated the requirement that a sentencing court start the sentencing

process by first correctly calculating the Guidelines range. That makes § 3553(a) a

“statute[ specifying the procedure for] fixing sentences.” See Johnson, 135 S. Ct.

at 2556-57 (holding that the vagueness doctrine applies to statutes fixing

       1
        If the Guidelines calculation error in Molina-Martinez that resulted in a difference of 7
months’ imprisonment on the low end of the Guidelines range constitutes a “significant
procedural error,” so too must an error in the application of the career-offender Guideline, which
can double and sometimes even triple the otherwise-applicable Guidelines range.
                                               32
             Case: 16-14556     Date Filed: 07/18/2016   Page: 33 of 49


sentences). So to the extent that, as a part of the statutorily mandated sentencing

process, § 3553(a) requires courts in calculating the Guidelines range to use a

guideline that is “so standardless that it invites arbitrary enforcement,” the

guideline must be struck down.        See id.   Failure to do so would render the

sentencing process that § 3553(a) requires—determining the correct calculation of

the Guidelines range—violative of due process because no court could reliably

ascertain the correct calculation of the Guidelines range.

      That is exactly the problem that the challenged language of the career-

offender guideline presents. How can a sentencing court correctly calculate the

Guidelines range when it is forced to apply the “hopeless[ly] indetermina[te]”

language of the career-offender guideline? Johnson, 135 S. Ct. at 2448. Courts

had “trouble making sense” of the very same words when they tried to apply them

under the ACCA’s residual clause. Id. at 2559-60. The Supreme Court observed

that “[n]ine years’ experience trying to derive meaning from the residual clause

convince[d it] that [it] ha[d] embarked upon a failed enterprise.” Id. at 2560. This

“‘black hole of confusion and uncertainty’ that frustrates any effort to impart

‘some sense of order and direction,’” id. at 2562 (quoting United States v. Vann,

660 F.3d 771, 787 (4th Cir. 2011) (Agee, J., concurring)), does not somehow

magically become clearer or more meaningful because the words appear in the

guideline, rather than in the ACCA.

                                         33
             Case: 16-14556    Date Filed: 07/18/2016   Page: 34 of 49


      Because of this muddle, a sentencing court cannot ascertain whether the

challenged part of the career-offender guideline even applies when the guideline is

raised, so the court necessarily cannot correctly calculate the Sentencing

Guidelines range.    As a result, the sentencing court cannot comply with the

sentencing process’s virtual statutory requirement that the sentencing court first

correctly calculate the applicable Guidelines range.

      And the confusion only grows on appeal. Determining whether a sentence

imposed by a district court was procedurally reasonable requires appellate courts to

first ascertain whether the district court correctly calculated the applicable

Guideline range.     But we are no more skilled in applying “hopeless[ly]

indetermina[te]” language than district courts.

                                         C.

      Finally, with regard to the third part of the Matchett panel’s analysis—that

the Sentencing Guidelines cannot be challenged as vague because no constitutional

right to sentencing guidelines exists—I again respectfully disagree.          True,

“legislatures remain free to decide how much discretion in sentencing should be

reposed in the judge or jury in noncapital cases.” Lockett v. Ohio, 438 U.S. 586,

603, 98 S. Ct. 2954, 2964 (1978). But legislatures cannot, as Matchett would

apparently hold, cabin the sentencing discretion of judges by mandating that they

calculate a defendant’s sentence using unconstitutionally vague language.

                                         34
             Case: 16-14556    Date Filed: 07/18/2016    Page: 35 of 49


      This would be another case entirely if sentencing judges could choose to

wholly disregard the unconstitutionally vague career-offender guideline in

calculating sentences.   They cannot.        Instead, district courts must begin the

sentencing process by correctly calculating a defendant’s Guidelines range.

Peugh, 133 S. Ct. at 2083.       Under Matchett, that means that Congress has

essentially required district courts to apply unconstitutionally vague language in

sentencing defendants. But it could not do that. Due process may not require

sentencing guidelines, but it does prohibit Congress from requiring judges to apply

unconstitutionally vague language in correctly calculating a defendant’s sentence

under any guidelines it chooses to enact.

                                            II.

      At bottom, statutorily, courts are required to begin every sentencing by

correctly calculating the Guidelines range. Yet the Supreme Court has recognized

that courts cannot reliably know whether the challenged language of the career-

offender Guideline applies in any given case. As a result, they cannot possibly

know whether a correct calculation of the Guidelines range should or should not

include such an enhancement.         But in Matchett, we nonetheless required

sentencing courts to impose the enhancement and ourselves to uphold it, anyway.

Trying to divine meaning from the word salad that is the challenged portion of the

career-offender guideline guarantees an arbitrary and unfair sentencing process in

                                            35
            Case: 16-14556     Date Filed: 07/18/2016   Page: 36 of 49


violation of due process.    For these reasons, I respectfully disagree with our

holding in Matchett.




                                        36
             Case: 16-14556     Date Filed: 07/18/2016   Page: 37 of 49


JILL PRYOR, Circuit Judge, with whom ROSENBAUM, Circuit Judge, joins,
concurring in result:

      The Supreme Court has told us that it violates the Constitution’s guarantee

of due process to fix a sentence based on a person’s having committed a prior

violent felony defined as “involv[ing] conduct that presents a serious potential risk

of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(ii) (containing the so-

called “residual clause” of the Armed Career Criminal Act (“ACCA”)); Johnson v.

United States, 135 S. Ct. 2551 (2015) (striking the residual clause as

unconstitutionally vague). This definition of “violent felony,” the Supreme Court

said, is “so shapeless a provision” that any attempt “to derive meaning from” it

necessarily will be “a failed enterprise.” Johnson, 135 S. Ct. at 2560.

      Since the Supreme Court decided in Johnson that this language is

unconstitutionally vague, we have repeatedly misinterpreted and misapplied that

decision. As a result of our erroneous application of Johnson, in this Circuit

thousands of people remain incarcerated who were sentenced under the very same

language. Charles Clayton is one of these people.

                                          I.

      Mr. Clayton was sentenced not under the residual clause in the ACCA, but

under an identical clause that appears in the career offender sentencing

enhancement of the United States Sentencing Guidelines, U.S.S.G. §§ 4B1.1,

4B1.2(a)(2) (amended 2016). The career offender enhancement, just like the
                                         37
               Case: 16-14556      Date Filed: 07/18/2016       Page: 38 of 49


ACCA, applies when a defendant sentenced in federal court has been convicted of

three violent felonies. 1 Just like the ACCA, which lengthens a defendant’s

maximum sentence of 10 years’ imprisonment to a minimum sentence of 15 years,

the career offender enhancement has the effect of significantly increasing a

defendant’s sentence. For Mr. Clayton, it meant that instead of a likely sentence of

120 to 150 months, he faced a likely sentence of at least 360 months. The

sentencing judge in Mr. Clayton’s case found that he previously had been

convicted of a crime that “involve[d] conduct that present[ed] a serious potential

risk of physical injury to another” and imposed a 360 month sentence—more than

twice what Mr. Clayton likely otherwise would have served. U.S.S.G.

§ 4B1.2(a)(2).

       Mr. Clayton has asked this Court for the opportunity to request relief from

the district court because he was subject to a much higher sentence due to 13 words

the Supreme Court has held to violate an individual’s constitutional rights. But we

nonetheless must deny him the opportunity to even bring his claim to the district

court’s attention because this Court has erected barriers to Mr. Clayton and

thousands of others despite the Supreme Court’s unambiguous holding in Johnson.



       1
         The ACCA enhancement applies when a person convicted of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g), previously has been convicted of
three violent felonies or serious drug offenses. The career offender enhancement applies when a
person convicted of a violent felony or drug offense previously has been convicted of two such
offenses. Either way, three convictions are required to impose an enhancement.
                                              38
              Case: 16-14556       Date Filed: 07/18/2016     Page: 39 of 49


                                             II.

       In throwing up these sorts of barriers, this Court consistently got it wrong.

For starters, shortly after Johnson was decided, a panel of this Court limited

severely the reach of that ruling by making relief unavailable to any inmate who

previously had filed a motion to vacate his sentence under 28 U.S.C. § 2255. See

In re Rivero, 797 F.3d 986 (11th Cir. 2015). The Supreme Court explained over a

decade ago that a new substantive rule of constitutional law is retroactively

applicable to cases under review in habeas proceedings. Schriro v. Summerlin, 542

U.S. 348, 351-52 (2004) (applying Teague v. Lane, 489 U.S. 288 (1989) 2). The

Rivero panel acknowledged that in Johnson the Supreme Court announced a new

substantive rule of constitutional law. 797 F.3d at 989.

       But the panel refused to apply Johnson retroactively for two separate, newly

formulated reasons. First, the panel held that Johnson could not be retroactively

applicable, even to ACCA cases like Johnson itself, because “Congress could

impose the punishment in Johnson if Congress did so with specific, not vague,

language.” Id. at 991. And second, the Rivero panel held that for Johnson’s rule

to be retroactively applicable to the career offender enhancement in the sentencing

guidelines, under which Gilberto Rivero had been sentenced, the Supreme Court


       2
          Teague set forth a general principle that new rules of law should not be applied
retroactively. See Summerlin, 542 U.S. at 351-52. New substantive rules, however, do apply
retroactively. Id. at 352.
                                             39
               Case: 16-14556        Date Filed: 07/18/2016       Page: 40 of 49


must also have held specifically that the guidelines are subject to vagueness

challenges (which it had not). Id.

       The Rivero panel’s holdings contradicted what the Supreme Court had

already told us about retroactivity principles. And the panel provided no basis in

Supreme Court precedent to justify these two newly minted barriers to relief for

those sentenced based upon language the Supreme Court had just told us was

unconstitutionally vague. As to the first holding, the Supreme Court previously

implicitly rejected the idea that the prospect of Congressional intervention could

limit the retroactive applicability of a new substantive rule. 3 As to the second

holding in Rivero, nothing in the Supreme Court’s body of retroactivity law so

much as hinted at a requirement beyond what Justice O’Connor described in Tyler


       3
          See Bousley v. United States, 523 U.S. 614 (1998). In Bousley, the Supreme Court
declined to apply the general principle that new rules are not retroactive. Id. at 619-21. Kenneth
Bousley was convicted in 1990 of “using” a firearm in violation of 18 U.S.C. § 924(c)(1). Id. at
616. After the Eighth Circuit affirmed his conviction, Mr. Bousley filed for collateral relief. Id.
at 617. While his appeal from the district court’s denial of habeas relief was pending, the
Supreme Court held in Bailey v. United States that § 924(c)(1)’s “use” prong required the
government to prove “active employment of the firearm.” 516 U.S. 137, 144 (1995). Because
Mr. Bousley contended that he merely possessed a firearm during his offense, he argued based
on Bailey that his conduct failed to qualify under § 924(c). Bousley, 523 U.S. at 617-18.
Amicus, arguing against retroactivity (because the government agreed with Mr. Bousley that he
could benefit from Bailey’s rule) urged the Supreme Court to apply a Teague bar to Mr.
Bousley’s claim. The Supreme Court declined, holding that Bailey necessarily was available to
Mr. Bousley on collateral review because Bailey announced a new substantive rule. Id. at 620-
21; see United States v. Peter, 310 F.3d 709, 711 (11th Cir. 2002) (citing Bousley for the
proposition that “[d]ecisions of the Supreme Court construing substantive federal criminal
statutes must be given retroactive effect”). As I explained in dissent in Rivero, Congress was in
the process of amending § 924(c)(1) to recriminalize the conduct the Court in Bailey held to fall
outside the statute’s scope. Rivero, 797 F.3d at 999 (Jill Pryor, J., dissenting). Ultimately, the
so-called “Bailey Fix Act” passed, but this had no bearing on the Supreme Court’s retroactivity
decision in Bousley. Id. at 999-1000.
                                                40
               Case: 16-14556       Date Filed: 07/18/2016      Page: 41 of 49


v. Cain: “[I]f we hold in Case One that a particular type of rule applies

retroactively to cases on collateral review and hold in Case Two that a given rule is

of that particular type, then it necessarily follows that the given rule applies

retroactively to cases on collateral review.” 533 U.S. 656, 668-69 (2001)

(O’Connor, J., concurring); see In re Holladay, 331 F.3d 1169, 1172-73 (11th Cir.

2003) (applying Justice O’Connor’s test to hold that the Supreme Court had

“made” the rule announced in Atkins v. Virginia, 536 U.S. 304 (2002), barring the

execution of intellectually disabled persons, retroactively applicable). Although

the Rivero panel acknowledged that Justice O’Connor’s retroactivity test applied, it

failed to employ the test as Justice O’Connor constructed it.

       Nonetheless, because of Rivero, from August 2015 until April 2016 we

denied relief to every inmate whose Johnson-based request to file a second or

successive § 2255 motion we decided. We even continued to deny inmates the

opportunity to seek relief after the Supreme Court accepted certiorari in a case in

which it would decide the issue of Johnson’s retroactivity. See Welch v. United

States, 136 S. Ct. 790 (2016) (granting petition for certiorari). 4

       In Welch, the Supreme Court told us that we were wrong to hold that the rule

announced in Johnson did not apply retroactively. 136 S. Ct. 1257, 1268 (2016).


       4
          As Judge Martin explains in her concurrence, we were the only Circuit in the nation to
have routinely refused to hold in abeyance inmates’ applications pending the Welch retroactivity
decision.
                                               41
              Case: 16-14556       Date Filed: 07/18/2016     Page: 42 of 49


Welch was a case from our Circuit. Mr. Welch had filed a first § 2255 motion

before Johnson was decided, challenging his ACCA sentence, which was based on

the residual clause of that statute. Id. at 1263. The district court denied Mr. Welch

relief, and he sought a certificate of appealability (“COA”) from this Court. Id.

Even though he notified our Court that Johnson was pending in the Supreme Court

and requested that his motion be held pending the Supreme Court’s decision, his

motion for a COA was denied. Id. “Less than three weeks later,” the Supreme

Court observed in overruling us on Johnson’s retroactivity, “this Court issued its

decision in Johnson.” Id. We had denied Mr. Welch any opportunity for relief

knowing that Johnson soon would be decided. 5

       The Supreme Court in Welch flatly rejected this Court’s Rivero holding that

Johnson’s rule was not retroactive. It noted that it had already rejected the

argument that its decisions might not be retroactively applicable if Congress could

“enact a new version of the residual clause that imposes the same punishment on

the same persons for the same conduct, provided the new statute is precise enough

to satisfy due process.” Id. at 1267; see Rivero, 797 F.3d at 991 (relying upon this

reasoning). The “clearest example” the Court pointed out, was its prior decision in

Bousley, which held a new rule to be retroactive “even though Congress could (and



       5
        And, of course, had Mr. Welch sought permission from us to file a second § 2255
motion based on Johnson, we would have denied him based on Rivero.
                                             42
               Case: 16-14556        Date Filed: 07/18/2016       Page: 43 of 49


later did) reverse [the rule announced in] Bailey by amending the statute.” Welch,

136 S. Ct. at 1267 (emphasis added); see supra note 3.

         Welch was an ACCA case, and it did not speak to the guidelines. But the

Supreme Court issued another decision this term that fatally undermines the Rivero

panel’s alternative holding too. See Montgomery v. Louisiana, 136 S. Ct. 718

(2016). Remember, the Rivero majority acknowledged that the Johnson rule was a

new substantive rule of constitutional law. 797 F.3d at 989. In Montgomery, the

Supreme Court stated in no uncertain terms that “courts must give retroactive effect

to new substantive rules of constitutional law.” 136 S. Ct. at 728 (emphasis

added). So although the Rivero panel required that for Johnson’s rule to apply

retroactively to the guidelines there be a third case holding that the guidelines

could be void for vagueness, Montgomery reminded us that the inquiry is simpler.

By the Rivero panel’s own analysis, the Johnson rule was a new substantive rule of

constitutional law. Under Montgomery, that means the rule must be given

retroactive effect. Montgomery ends the analysis there. 6 In short, we were wrong

again.



         6
         The Rivero panel’s observation that the guidelines must also be subject to a vagueness
challenge in order for Mr. Rivero to obtain relief is not wrong (although I disagree with Rivero’s
suggestion, later born out in Matchett, that the guidelines cannot be unconstitutionally vague).
Rather, the observation was wrongly imported into the retroactivity analysis. That inquiry
belongs instead in an examination of whether any particular inmate has a meritorious Johnson
claim. There is no precedential support for the proposition that these two inquiries somehow are
related.
                                               43
             Case: 16-14556     Date Filed: 07/18/2016    Page: 44 of 49


                                         III.

      Even before the Supreme Court could decide Montgomery or Welch, this

Court erected yet another barrier to relief for individuals like Mr. Clayton who

were sentenced under the very words the Johnson Court struck as unconstitutional.

In United States v. Matchett, a panel of this Court held that the rule in Johnson did

not apply to individuals sentenced under the advisory guidelines because those

guidelines are not subject to the Due Process Clause’s vagueness doctrine. 802

F.3d 1185, 1193-94 (11th Cir. 2015). For the reasons articulated in Judge Martin’s

and Judge Rosenbaum’s concurrences in this case, I believe Matchett was wrongly

decided. In my view, which I share with my colleagues, Matchett’s holding was

not grounded in the Constitution, the text of the career offender guideline, or any

other solid legal foundation. Rather, the Matchett panel simply decreed that the

advisory guidelines, unlike the ACCA, do not “fix punishments” and therefore are

not subject to the limitations of due process. Id. at 1195. But in yet another case

this term, the Supreme Court underscored that “the Guidelines are not only the

starting point for most federal sentencing proceedings but also the lodestar.”

Molina-Martinez v. United States, 136 S. Ct. 1338, 1346 (2016). “The Guidelines

inform and instruct the district court’s determination of an appropriate sentence. In

the usual case, then, the systemic function of the selected Guidelines range will

affect the sentence.” Id.; see also id. at 1349 (“[The guidelines] serve as the

                                          44
             Case: 16-14556      Date Filed: 07/18/2016    Page: 45 of 49


starting point for the district court’s decision and anchor the court’s discretion in

selecting an appropriate sentence.”). By any honest reading, the guidelines fix

punishments. As such, in my view, their application must comport with due

process.

      Matchett’s reach in this Circuit is extensive. Now, no person whose

advisory sentencing guidelines range was affected by the clause the Supreme Court

held to be unconstitutionally standardless in Johnson may obtain relief, no matter

how long he has been incarcerated or how diligently he has tried to preserve his

claims. Bewilderingly, the Matchett panel erected this barrier even though the

United States—the party responsible for the continued incarceration of career

offenders—agreed with Mr. Matchett that the residual clause of the career offender

guideline was unconstitutionally vague in light of Johnson. See Matchett, 802 F.3d

at 1194.

                                          IV.

      This Court’s penchant for deciding these fundamentally important issues in

orders on requests for authorization to file—in the absence of any substantive,

adversarial briefing—is frustratingly familiar. We have received over 1,800

requests for authorization to file a second or successive § 2255 motion since Welch




                                          45
               Case: 16-14556       Date Filed: 07/18/2016       Page: 46 of 49


was decided. 7 When an inmate makes such a request, we do not receive briefing

from the parties. In nearly all of these cases, we never hear from the government.

And at best, we receive a skeletal description of claims from the movant. At least

as troublingly, the decisions we make are almost completely insulated from

review. 8 I believe that in light of the limited time and resources we have to grant

or deny authorization and the effective finality of our decision if we deny it, we

should avoid making new substantive law in this procedural context.

       Unfortunately, not all of my colleagues share my view. In fact, a panel of

this Court recently extended Matchett’s holding to cover individuals sentenced

when the guidelines were mandatory rather than merely advisory. See In re

Griffin, No. 16-12012, __ F.3d __, 2016 WL 3002292 (11th Cir. May 25, 2016). I

have previously expressed my view of why this decision was deeply flawed. See

In re Sapp, No. 16-13338, __ F.3d __, 2016 WL 3648334, at *2-7 (Jordan,

Rosenbaum, and Jill Pryor, concurring). This is not the only time since Johnson

was decided that we have taken a previous decision of our Court and extended it in

the successive § 2255 motion context without any adversarial testing or

opportunity for further review. See In re Williams, Nos. 16-13013, 16-13232, __


       7
        By my rough calculation, approximately one third of inmates making such requests
were seeking relief from their guidelines-based sentences.
       8
         See 28 U.S.C. § 2244(b)(3)(E) (“The grant or denial of an authorization by a court of
appeals to file a second or successive application shall not be appealable and shall not be the
subject of a petition for rehearing or for a writ of certiorari.”).
                                               46
                Case: 16-14556       Date Filed: 07/18/2016      Page: 47 of 49


F.3d __, 2016 WL 3460899, *4 (extending the “concurrent sentence doctrine,” a

rule the Supreme Court long ago said offers nothing more than “a rule of judicial

convenience,” 9 to the second or successive § 2255 motion context); In re Hires,

No. 16-12744, __ F.3d __, 2016 WL 3342668, *4 (11th Cir. June 15, 2016)

(extending the holding in Turner v. Warden Coleman FCI (Medium), 709 F.3d

1328 (11th Cir. 2013) , that a conviction under Florida’s aggravated assault statue

qualifies as a violent felony to the post-Johnson context without analyzing whether

it qualifies notwithstanding Johnson and other Supreme Court precedent since

Turner that would bear on the issue).

       Instead of blazing new trails in the second or successive § 2255 motion

context, the only issue we should decide is whether, under our existing precedent,

the applicant has made a prima facie showing that his sentence was based on

crimes that met the ACCA’s definition of “violent felony” before Johnson but no

longer do. 10




       9
           Benton v. Maryland, 395 U.S. 784, 789-91 (1969).
       10
           Cf. In re Leonard, Nos. 16-13528, 16-13804, 16-13857, slip op. at 29-30 & n.11 (11th
Cir. July 13, 2016) (Martin, J., concurring) (explaining that the question in the context of a
request for authorization to file a successive § 2255 motion “should simply be whether [an
inmate’s] sentence was based on crimes that met ACCA’s ‘violent felony’ definition before
Johnson but no longer do,” and noting that the answer “should be ‘no’ only if a sentence clearly
was based on ‘serious drug offenses’ or crimes that we have held are ‘violent felonies’ after
Johnson” in light of facts the sentencing court found).
                                               47
             Case: 16-14556     Date Filed: 07/18/2016   Page: 48 of 49


                                         V.

      When it comes to Matchett, we soon may be told we are wrong again. On

the last day of this year’s term, the Supreme Court accepted certiorari in Beckles v.

United States, No. 15-8544, 2016 WL 1029080 (U.S. June 27, 2016). Beckles is

yet another Johnson case that originated in this Circuit. This time, the petitioner

was sentenced as a career offender under the advisory guidelines (just like Mr.

Clayton and Mr. Matchett) rather than under the ACCA. So the Supreme Court, in

deciding Beckles, the Supreme Court will decide the very issue that Matchett

concerns.

      If we simply asked whether, on our existing precedent, the applicant has

made a prima facie showing that his sentence was based on crimes that met the

definition of “violent felony” before Johnson but no longer do, we undoubtedly

would be granting authorization to file second or successive § 2255 motions in

more cases. At least then these many individuals who may be serving

unconstitutional sentences would have a shot at meaningful review, first in the

district court and then in this Court on appeal (and maybe even ultimately in the

Supreme Court).

      I recognize that the number of requests for authorization we have received in

the wake of Johnson has been extremely taxing on our Court. We have been

inundated with thousands of filings in addition to our regular court work. And I

                                         48
             Case: 16-14556      Date Filed: 07/18/2016    Page: 49 of 49


understand that published orders from this Court that categorically foreclose relief

to whole groups of individuals, like Matchett and Griffin, may lessen that burden

on district courts, too. But such prudential concerns are not reasons to refuse to

remedy constitutional violations. As judges we are not sworn to shield district

courts; rather, we are sworn to uphold the Constitution and vindicate the individual

rights that the Constitution protects.

      If the Supreme Court decides Beckles in Mr. Clayton’s favor, he may be able

to file another request for authorization under § 2255. So too may the hundreds of

others who have tried since Johnson, only to be turned away by this Court based

upon Matchett. I hope next time around we will avoid the mistakes I have

identified. And I hope that, rather than being behind the march of justice, we, as

our nation’s designated guardians, will be at the front.




                                          49